Citation Nr: 0637206	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-14 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for arthritis of the 
right hip.

2. Whether new and material evidence has been presented to 
reopen the claim of service connection for arthritis of the 
right knee.

3. Whether new and material evidence has been presented to 
reopen the claim of service connection for arthritis of the 
left knee. 

4. Whether new and material evidence has been presented to 
reopen the claim of service connection for a right ankle 
disability. 

5. Whether new and material evidence has been presented to 
reopen the claim of service connection for a right foot 
disability. 

6. Entitlement to service connection for sciatica of the 
right leg.

REPRESENTATION

Veteran represented by:	Maine Veterans' Services

WITNESS AT HEARING ON APPEAL
Veteran 
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1959 to October 1964.

In a rating decision in November 1966, the RO denied service 
connection for a right foot disability.  In a rating decision 
in November 2002, the RO denied service connection for right 
hip, right and left knee, and right ankle and right foot 
disabilities.  

Except for the claim of service connection for sciatica of 
the right leg, where service connection for a disability has 
been denied in a final rating decision, a subsequent claim of 
service connection for the same disability may be considered 
on the merits only if new and material evidence has been 
received since the time of the prior adjudication.  The Board 
has jurisdiction responsibility to consider whether it is 
proper for a claim to be reopened.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001). For this reason, the Board has 
styled Issues 1 to 5 to reflect that finality had attached to 
the previous rating decisions.



The current claims were received in March 2003 and April 
2004.  And the current matter is before the Board of 
Veterans' Appeals (Board) on appeal of rating decisions in 
September 2003 and in July 2004 of a Department of Veterans 
Affairs (VA) Regional Office (RO).   

In September 2005, the veteran appeared at a hearing before 
the undersigned then Acting Veterans Law Judge.  A transcript 
of the hearing is in the record. 


FINDINGS OF FACT


1. In a rating decision in November 2002, the RO denied 
service connection for arthritis of the right hip because 
there was no medical evidence of a link to an injury during 
service; after the veteran was provided notice of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the rating decision.  

2. The additional evidence presented since the unappealed 
rating decision in November 2002 does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for arthritis of the right hip, and the 
evidence does not raise a reasonable possibility of 
substantiating the claim. 

3. In a rating decision in November 2002, the RO denied 
service connection for arthritis of the right knee because 
there was no medical evidence of a link to an injury during 
service; after the veteran was provided notice of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the rating decision.  

4. The additional evidence presented since the unappealed 
rating decision in November 2002 does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for arthritis of the right knee, and the 
evidence does not raise a reasonable possibility of 
substantiating the claim. 

5. In a rating decision in November 2002, the RO denied 
service connection for arthritis of the left knee because 
there was no medical evidence of a link to an injury during 
service; after the veteran was provided notice of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the rating decision. 

6. The additional evidence presented since the unappealed 
rating decision in November 2002 does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for arthritis of the left knee, and the 
evidence does not raise a reasonable possibility of 
substantiating the claim. 

7. In a rating decision in November 2002, the RO denied 
service connection for a right ankle disability because there 
was no medical evidence of a current disability; after the 
veteran was provided notice of the adverse determination and 
of his procedural and appellate rights, he did not appeal the 
rating decision. 

8. The additional evidence presented since the unappealed 
rating decision in November 2002 does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for a right ankle disability, and the 
evidence does not raise a reasonable possibility of 
substantiating the claim.  

9. In a rating decision in November 2002, the RO denied the 
application to reopen the claim of service connection for a 
right foot disability because the evidence was not new and 
material; after the veteran was provided notice of the 
adverse determination and of his procedural and appellate 
rights, he did not appeal the rating decision. 

10. The additional evidence presented since the unappealed 
rating decision in November 2002 does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for a right foot disability, and the 
evidence does not raise a reasonable possibility of 
substantiating the claim.   

11. Sciatica of the right leg did not have onset during 
service and is unrelated to an injury during service. 

CONCLUSIONS OF LAW

1. The rating decision in November 2002, denying service 
connection for arthritis of the right hip, became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2006).

2. The evidence presented since the rating decision in 
November 2002 is not new and material and the claim of 
service connection for arthritis of the right hip is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156(a) (2006).  

3. The rating decision in November 2002, denying service 
connection for arthritis of the right knee, became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2006).

4. The evidence presented since the rating decision in 
November 2002 is not new and material and the claim of 
service connection for arthritis of the right knee is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156(a) (2006).

5. The rating decision in November 2002, denying service 
connection for arthritis of the left knee, became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2006).

6. The evidence presented since the rating decision in 
November 2002 is not new and material and the claim of 
service connection for arthritis of the left knee is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156(a) (2006).

7. The rating decision in November 2002, denying service 
connection for a right ankle disability, became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2006).

8. The evidence presented since the rating decision in 
November 2002 is not new and material and the claim of 
service connection for a right ankle disability is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156(a) (2006).

9. The rating decision in November 2002, denying the 
application to reopen the claim of service connection for a 
right foot disability, became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104 (2006).

10. The evidence presented since the rating decision in 
November 2002 is not new and material and the claim of 
service connection for a right foot disability is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156(a) (2006). 

11. Sciatica of the right leg was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159. 

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

On a claim to reopen, the VCAA requires notice of the 
evidence needed to reopen the claim as well as the evidence 
to establish the underlying benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On the claims to reopen, the RO provided pre-adjudication 
VCAA notice by letters, dated in March and June 2003.  The 
notices included the type of evidence needed to substantiate 
the claims to reopen, namely, new and material evidence, and 
the type of evidence needed to substantiate the underlying 
claims of service connection, that is, evidence of an injury 
or disease or event, causing an injury or disease, during 
service or was made worse during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.  

On the claim of service connection for sciatica of the right 
leg, the RO provided pre-adjudication VCAA notice by letter, 
dated in May 2004.  The notice included the type of evidence 
needed to substantiate the claim of service connection, that 
is, evidence of an injury or disease or event, causing an 
injury or disease, during service or was made worse during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit private medical records or with his 
authorization VA would obtain any such records on his behalf.  
He was asked to submit evidence, which would include that in 
his possession. The notice included the general provision for 
the effective date of the new and material claim and the 
claim for service connection, that is, the date of receipt of 
the claims.

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet.App. 473 (notice of the elements 
of the claim, except for the degree of disability 
assignable); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) 
(evidence needed to reopen the claim as well as the evidence 
to establish the underlying benefit sought). 

To the extent that the degree of disability assignable was 
not provided, since the claims are denied, the rating of any 
disability is moot.  Any defect with respect to the notice of 
degree of disability assignable under Dingess at 19 Vet. App. 
473 has not prejudiced the veteran's claims.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran was afforded a VA 
examination in conjunction with the claim of service 
connection for sciatica of the right leg.  As the veteran has 
not identified any additional evidence and as there are no 
outstanding records to obtain, the Board finds the duty to 
assist has been fulfilled. 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen 
Evidence Previously Considered  

In a rating decision in November 2002, the RO denied service 
connection for arthritis of the right hip, arthritis of the 
right knee, and arthritis of the left knee because there was 
no medical evidence of a link to an injury during service.  
The RO also denied service connection for a right ankle 
disability because no current disability was shown, and 
denied the application to reopen the claim of service 
connection for a right foot because the evidence was not new 
and material. 

After the veteran was provided notice of the adverse 
determinations and of his procedural and appellate rights, he 
did not appeal the rating decisions.

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(d); 38 C.F.R. § 3.104.  However, if new and material 
evidence is presented with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant 
of the evidence already of record when the last final denial 
of the claim was made, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

Evidence considered at that time of the November 2002 rating 
decision included the service medical records and post-
service VA records, dated in 2002. 

The service medical records show that in May 1962 the veteran 
was sleeping in front of a truck, which rolled over his right 
leg and foot, resulting in contusions of the right thigh and 
right calf.  X-rays were negative for any fracture.  On 
reenlistment examination in September 1962, the lower 
extremities were evaluated as normal. 

In a rating decision in November 1966, the RO denied service 
connection for a right foot disability because no residuals 
of the foot injury were shown.  After the veteran was 
provided notice of the adverse determination and of his 
procedural and appellate rights, he did not appeal the rating 
decision in November 1966.

VA records, dated in 2002, document right knee pain and 
arthritis by X-rays of the right hip, right knee, and left 
knee, and normal X-rays of the right ankle.  In October 2002, 
after a review of the record and a physical examination of 
the veteran, a VA physician expressed the opinion that 
arthritis of the right hip was not affected by the injury in 
service and that arthritis of the right knee and left knee 
was not the result of the injury in service. 

Application to Reopen 

In March and June 2003, the veteran filed his current 
application to reopen the claims of service connection. 

The additional evidence consists of VA records, documenting 
worsening knee pain (March and August 2003) and a total left 
knee replacement (December 2003).  

In a statement in September 2003, the veteran's former spouse 
stated that the veteran had knee pain after long walks or 
hikes or working in the yard during the period from 1978 to 
1993. 

In November 2004 and January 2005, the same physician, who 
had examined the veteran in October 2002, reported that the 
pattern of degenerative disease in the knees did not imply 
trauma as an etiology and the consideration that the injury 
in service could have been responsible was not likely. 

In September 2005, the veteran described his injury during 
service.  

Analysis 

The additional evidence of worsening knee pain, a total left 
knee replacement, a history of knee pain during the period 
from 1978 to 1993, and the veteran's description of his 
injury during service is not new and material as it does not 
relate to the unestablished fact necessary to substantiate 
the claims, namely, medical evidence that arthritis of the 
right and left knee was caused by the injury in service. 
Without new and material evidence, there is no reasonable 
possibility of substantiating the claims and the claims are 
not reopened.  38 C.F.R. § 3.156(a). 

The VA's physician's statement that the pattern of 
degenerative disease in the knees did not imply trauma as an 
etiology and the consideration that the injury in service 
could have been responsible was not likely opposes rather 
than supports the claim. 

There is no additional evidence submitted on the claims of 
service connection for arthritis of the right hip and right 
ankle and right foot disabilities.  As new and material 
evidence has not been presented, the claims are not reopened. 

Sciatica of the Right Leg

The service medical records show that in May 1962 the veteran 
was sleeping in front of a truck, which rolled over his right 
shoulder, arm, hand, leg and foot, resulting in contusions of 
the right thigh and right calf.  X-rays were negative for any 
fracture.  On reenlistment examination in September 1962, the 
spine was evaluated as normal. 

After service, VA records, dated in 2003, document long 
standing right-sided sciatica.  In a VA peripheral nerves 
examination report, dated in November 2004, the examiner 
stated that there was no concrete evidence of right-sided 
sciatica and no typical radiculopathy.  In an addendum, dated 
in December 2004, the examiner stated that a CT scan of the 
lumbar spine did not add anything significant with all 
changes secondary to aging, life-style, and genetic factors.  

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

The service medical records do not show any signs or symptoms 
of sciatica. Therefore, a chronic condition is not shown 
during service.  38 C.F.R. § 3.303.  After service, sciatica 
of the right leg is first shown no earlier than 2002 or 2003, 
three decades after service.  This lengthy period without 
medical complaint is evidence against continuity of 
symptomatology and it weighs heavily against the claim.  In 
addition, on VA peripheral nerves examination in January 
2005, the examiner noted that the recent imaging studies 
showed that the veteran had extensive disc bulging in the 
lumbar spine.  The assessment was sciatic nerve irritation 
secondary to disk bulging lumbar spine.  The examiner 
expressed the opinion that there is no relationship between 
the type of injury that the veteran incurred and the 
degenerative type changes in the disk spaces of the lumbar 
spine now present. 

As for the opinion of a VA physician, who related sciatica to 
the veteran's injury during service, the Board rejects the 
opinion as favorable evidence because it was based on history 
provided by the veteran and without a review of the record 
and does not account for the finding by CT scan of disc 
bulging in the lumbar spine, which was associated with 
sciatica.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion).  

As the Board may consider only independent medical evidence 
to support its findings, and as there is no medical evidence 
favorable to the claim of service connection for sciatica of 
the right leg, the preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt standard of proof 
does not apply. 38 U.S.C.A. § 5107(b). 

ORDER

As new and material evidence has not been presented, the 
claim of service connection for arthritis of the right hip is 
not reopened, and the appeal is denied. 

As new and material evidence has not been presented, the 
claim of service connection for arthritis of the right knee 
is not reopened, and the appeal is denied.

As new and material evidence has not been presented, the 
claim of service connection for arthritis of the left knee is 
not reopened, and the appeal is denied. 

As new and material evidence has not been presented, the 
claim of service connection for right ankle disability is not 
reopened, and the appeal is denied.

As new and material evidence has not been presented, the 
claim of service connection for right foot disability is not 
reopened, and the appeal is denied.

Service connection for sciatica of the right leg is denied.  


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


